DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massey (US 2007/0124958 A1), in view of evidentiary reference “2BigFeet.”
With respect to claim 1, Massey teaches a mat set comprising a first mat comprising a first base having a thickness dimension within which a cushioning material resides, for supporting a bottom of a first shoe or foot of a standing user off a floor when the user is standing on the standing mat set – Massey discloses that the mat supports the cushion of footwear by controlling the movement of foot muscles (0004, 0015), and thus, since the mat supports footwear it also supports feet wearing the footwear -  a second mat comprising a second base having a thickness dimension within which a 
Regarding the recitation “a first base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” and “a second base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” the evidentiary reference “2BigFeet” discloses Men’s shoe sizes 18-24, wherein shoe size 18 corresponds to the foot length of 13 5/16 inches and the foot width of 6 1/8 inches for XX-wide (Inch to Size Chart). Sizes 19-24 have correspondingly larger lengths and widths in inches (Inch to Size Chart).  The lengths and widths dimensions overlap the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dimensions of the first and second base as disclosed in “2BigFeet”, as such dimensions are known in the art of footwear, and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding the recitation “a bottom portion of the first strap disposed at its peak at least 3.25 inches vertically above a top portion of the first base” and “a bottom portion of the second strap disposed at its peak at least 3.25 inches vertically above a top portion of the second base”, as the straps are secured on the front portion of the shoe (0032), it 
Regarding the recitation in the preamble “A standing desk mat set” has been interpreted as a recitation of intended use.  Since Massey discloses that the mat set can be used for standing (0008, 0032), it would be expected that it can be used as “A standing desk mat set”, thus, it is capable to perform as intended.
Regarding claim 2, Massey teaches the mat set of claim 1, wherein the first strap includes two strap portions, a first strap portion operably connected to a first side of the first base and a second strap portion operably connected to a second side of the first base, the first strap portion including a first fastener portion and the second strap portion 
As to claim 3, Massey teaches a mat comprising a base having a thickness dimension within which resides a cushioning material, for supporting a bottom of a shoe or foot off a floor when the user is standing on the mat - Massey discloses that the mat supports the cushion of footwear by controlling the movement of foot muscles (0004, 0015), and thus, since the mat supports footwear it also supports feet wearing the footwear (abstr., 0004, 0015, Fig.), a strap operably connected to the base to form a bridge spanning a portion of the base (0032, Fig.)  Regarding the recitation “a bottom portion of the first strap disposed at its peak 3.25 or more inches vertically above a top portion of the base” as the straps are secured in the front of the shoe (0032), it is the Examiner’s position that the height of a shoe vamp or a quarter overlaps the range of from 3.25 or more inches, and so the straps of Massey are disposed at their peaks in a range that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding the recitation “a base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” the evidentiary reference “2BigFeet” discloses Men’s shoe sizes 18-24, wherein shoe size 18 corresponds to the foot length of 13 5/16 inches and the foot width of 6 1/8 inches for XX-wide (Inch to Size Chart). Sizes 19-24 have correspondingly larger lengths and widths in inches (Inch to Size Chart).  The lengths and widths dimensions overlap the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the 
The recitation with respect to the strap “for an upper portion of the shoe or foot to engage a bottom portion of the strap upon the user raising the shoe or foot above the base to raise at least a portion of the standing desk mat therewith and disengage the bottom portion of the strap upon the user lowering the shoe to lower the base to the floor therewith” relate to how the mat set is intended to be used.  Since the reference teaches all of the elements of the mat set it would be expected that it is capable to perform as intended.
Regarding the recitation in the preamble “A standing desk mat” has been interpreted as a recitation of intended use.  Since Massey discloses that the mat can be used for standing (0008, 0032), it would be expected that it can be used as “A standing desk mat”, thus, it is capable to perform as intended.
As to claim 4, Massey teaches the mat of claim 3, comprising a second base having a thickness dimension within which a cushioning material resides, for supporting a bottom of a second shoe of a standing user off a floor when the user is standing on the mat (abstr., 0004, 0015, Fig.), and a second strap operably connected to the second base to form a second bridge spanning a portion of the second base (0032, Fig.).  The recitation with respect to the strap “for an upper portion of the second shoe to engage a bottom portion of the second strap upon the user raising the second shoe above the second base to raise at least a portion of the standing desk mat therewith and disengage the bottom portion of the second strap upon the user lowering the second 
Regarding claim 5, Massey teaches the mat of claim 3, wherein the strap includes two strap portions, a first strap portion operably connected to a first side of the base and a second strap portion operably connected to a second side of the base, the first strap portion including a first fastener portion and the second strap portion including a second fastener portion configured to releasably engage the first fastener portion (0032, Fig.).

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable Spector (US 9565892 B2), in view of evidentiary reference “2BigFeet.”
With respect to claim 1, Spector teaches a mat set – the mats attach to shoes - comprising a first mat comprising a first base having a thickness dimension within which resides a cushioning material, for supporting a bottom of a first shoe or foot of a standing user off a floor when the user is standing on the standing mat – since the mat set of Spector supports shoes, it follows that it also supports feet wearing the shoes, furthermore, since Spector teaches all of the elements of the mat set as discussed above and below, it follows that it is capable to perform as intended, that is it would also work with feet not wearing shoes - a second mat comprising a second base having a thickness dimension within which resides a cushioning material for supporting a bottom of a second shoe of foot of a standing user off a floor when the user is standing on the standing mat set (abstr., col. 1, lines 14-18, 41-42, col. 2, lines 1-3, col. 3, lines 37-41, 
Regarding the recitation “a first base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” and “a second base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” the evidentiary reference “2BigFeet” discloses Men’s shoe sizes 18-24, wherein shoe size 18 corresponds to the foot length of 13 5/16 inches and the foot width of 6 1/8 inches for XX-wide (Inch to Size Chart). Sizes 19-24 have correspondingly larger lengths and widths in inches (Inch to Size Chart).  The lengths and widths dimensions overlap the ranges recited in claim 1; overlapping ranges have been held to establish 
Regarding the recitation “a bottom portion of the first strap disposed at its peak at least 3.25 inches vertically above a top portion of the first base” and “a bottom portion of the second strap disposed at least 3.25 inches vertically above a top portion of the second base”, as the straps are secured in the front of the shoe (Figs. 1 and 2), it is the Examiner’s position that the height of a shoe vamp or a shoe quarter overlaps the range of at least 3.25 inches, and so the straps of Spector are disposed at their peaks in a range that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding the recitation in the preamble “A standing desk mat set” has been interpreted as a recitation of intended use.  Since Spector discloses that the mat set provides stability (col. 1, lines 14-17), it would be expected that it can be used as “A standing desk mat set”, thus, it is capable to perform as intended.
Regarding claim 2, Spector teaches the mat set of claim 1, wherein the first strap includes two strap portions, a first strap portion operably connected to a first side of the first base and a second strap portion operably connected to a second side of the first base, the first strap portion including a first fastener portion and the second strap portion including a second fastener portion configured to releasably engage the first fastener portion (col. 1, lines 64-67, col. 3, lines 53-55, Figs. 1 and 2).
As to claim 3, Spector teaches a mat comprising a base having a thickness dimension within which resides a cushioning material, for supporting a bottom of a shoe or foot of a standing user off a floor when the user is standing on the mat - since the mat set of Spector support a shoes, it follows that it also supports feet wearing the shoes, furthermore, since Spector teaches all of the elements of the mat set as discussed above and below, it follows that it is capable to perform as intended, that is it would also work with feet not wearing shoes (abstr., col. 1, lines 14-18, 41-42, col. 2, lines 1-3, col. 3, lines 37-41, Figs. 1 and 2), a strap operably connected to the base to form a bridge spanning a portion of the base (col. 1, lines 64-67, col. 3, lines 53-55, Figs. 1 and 2.).  The recitation with respect to the strap “for an upper portion of the shoe to engage a bottom portion of the strap upon the user raising the shoe above the base to raise at least a portion of the standing desk mat therewith and disengage the bottom portion of the strap upon the user lowering the shoe to lower the base to the floor therewith” relate to how the mat set is intended to be used.  Since the reference teaches all of the elements of the mat set it would be expected that the mat set according to the reference is capable to perform as intended.
Regarding the recitation “a base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” the evidentiary reference “2BigFeet” discloses Men’s shoe sizes 18-24, wherein shoe size 18 corresponds to the foot length of 13 5/16 inches and the foot width of 6 1/8 inches for XX-wide (Inch to Size Chart).  Sizes 19-24 have correspondingly larger lengths and widths in inches (Inch to Size Chart).  The lengths and widths dimensions overlap the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 
Regarding the recitation “a bottom portion of the strap disposed at its peak 3.25 or more inches vertically above a top portion of the base” (Figs. 1 and 2), it is the Examiner’s position that the height of a shoe vamp or a quarter overlaps the range of from 3.25 or more inches, and so the straps of Spector are disposed at their peaks in a range that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding the recitation in the preamble “A standing desk mat” has been interpreted as a recitation of intended use.  Since Spector discloses that the mat provides stability (col. 1, lines 14-17), it would be expected that it can be used as “A standing desk mat”, thus, it is capable to perform as intended.
As to claim 4, Spector teaches the mat of claim 3, comprising a second base having a thickness dimension within which a cushioning material resides, for supporting a bottom of a second shoe of a standing user off a floor when the user is standing on the mat (abstr., col. 1, lines 14-18, 41-42, col. 2, lines 1-3, col. 3, lines 37-41, Figs. 1 and 2), and a second strap operably connected to the second base to form a second bridge spanning a portion of the second base (col. 1, lines 64-67, col. 3, lines 53-55, Figs. 1 and 2).  The recitation with respect to the strap “for an upper portion of the second shoe to engage a bottom portion of the second strap upon the user raising the second shoe above the second base to raise at least a portion of the standing desk mat 
Regarding claim 5, Spector teaches the mat of claim 3, wherein the strap includes two strap portions, a first strap portion operably connected to a first side of the base and a second strap portion operably connected to a second side of the base, the first strap portion including a first fastener portion and the second strap portion including a second fastener portion configured to releasably engage the first fastener portion (col. 1, lines 64-67, col. 3, lines 53-55).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santa Ana (US 7591084 B2), in view of evidentiary reference “2BigFeet.”
With respect to claim 1, Santa Ana teaches a mat set – the mats attach to shoes for walking (col. 3, lines 1-3) - comprising a first mat – element 102 - comprising a first base having a thickness dimension within which resides a cushioning material, for supporting a bottom of a first shoe or foot - of a standing user off a floor when the user is standing on the standing mat set, a second mat – element 102 - comprising a second base having a thickness dimension within which resides a cushioning material for supporting a bottom of a second shoe or foot of a standing user off a floor when the user is standing on the standing mat set - since the mat set of Santa Ana supports shoes, it follows that it also supports feet wearing the shoes, furthermore, since Spector teaches all of the elements of the mat set as discussed above and below, it follows that 
Regarding the recitation “a first base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” and “a second base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” the evidentiary reference “2BigFeet” discloses Men’s shoe sizes 18-24, wherein shoe size 18 corresponds to the foot length of 13 5/16 inches and the foot width of 6 1/8 inches for XX-wide (Inch to Size Chart). Sizes 19-24 have correspondingly larger 
Regarding the recitation “a bottom portion of the first strap disposed at its peak at least 3.25 inches vertically above a top portion of the first base” and “a bottom portion of the second strap disposed at its peak at least 3.25 inches vertically above a top portion of the second base”, as the straps are secured in the front of the shoe (col. 5, lines 7-45), it is the Examiner’s position that the height of a shoe vamp or a quarter overlaps the range of at least 3.25 inches, and so the straps of Santa Ana are disposed at their peaks in a range that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Regarding the recitation in the preamble “A standing desk mat set” has been interpreted as a recitation of intended use.  Since Santa Ana discloses that the mat set provides walking comfort (col. 3, lines 1-3), it would be expected that it can be used for standing as “A standing desk mat set”, and thus, it is capable to perform as intended.
Regarding claim 2, Santa Ana teaches the mat set of claim 1, wherein the first strap includes two strap portions, a first strap portion operably connected to a first side of the first base and a second strap portion operably connected to a second side of the first base, the first strap portion including a first fastener portion and the second strap 
As to claim 3, Santa Ana teaches a mat – element 102 - comprising a base having a thickness dimension within which resides a cushioning material, for supporting a bottom of a shoe or foot of a standing user off a floor when the user is standing on the mat - since the mat set of Santa Ana supports shoes, it follows that it also supports feet wearing the shoes, furthermore, since Santa Ana teaches all of the elements of the mat set as discussed above and below, it follows that it is capable to perform as intended, that is it would also work with feet not wearing shoes - (abstr., col. 4, lines 19-31, Figs. 6B and 7), a strap operably connected to the base to form a bridge spanning a portion of the base (col. 5, lines 27-44, Figs. 6A and 7).  The recitation with respect to the strap “for an upper portion of the shoe to engage a bottom portion of the strap upon the user raising the shoe or foot above the base to raise at least a portion of the standing desk mat therewith and disengage the bottom portion of the strap upon the user lowering the shoe or foot to lower the base to the floor therewith” relate to how the mat set is intended to be used.  Since the reference teaches all of the elements of the mat set it would be expected that it is capable to perform as intended.
Regarding the recitation “a base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” the evidentiary reference “2BigFeet” discloses Men’s shoe sizes 18-24, wherein shoe size 18 corresponds to the foot length of 13 5/16 inches and the foot width of 6 1/8 inches for XX-wide (Inch to Size Chart). Sizes 19-24 have correspondingly larger lengths and widths in inches (Inch to Size Chart).  The lengths and widths dimensions overlap the ranges recited in claim 1; 
Regarding the recitation “a bottom portion of the strap disposed at its peak 3.25 or more inches vertically above a top portion of the base”, it is the Examiner’s position that the height of a shoe vamp or a shoe quarter overlaps the range of from 3.25 or more inches, and so the straps of Santa Ana (Figs. 6A-8) are disposed at their peaks in a range that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding the recitation in the preamble “A standing desk mat” has been interpreted as a recitation of intended use.  Since Santa Ana discloses that the mat provides walking comfort (col. 3, lines 1-3), it would be expected that it can be used for standing as “A standing desk mat”, and thus, it is capable to perform as intended.
As to claim 4, Santa Ana teaches the mat of claim 3, comprising a second base having a thickness dimension within which a cushioning material resides, for supporting a bottom of a second shoe of a standing user off a floor when the user is standing on the mat (abstr., col. 4, lines 19-31, Figs. 6B and 7), and a second strap operably connected to the second base to form a second bridge spanning a portion of the second base (col. 5, lines 27-44, Figs. 6B and 7).  The recitation with respect to the strap “for an upper portion of the second shoe to engage a bottom portion of the second strap upon the user raising the second shoe above the second base to raise at least a portion of 
Regarding claim 5, Santa Ana teaches the mat of claim 3, wherein the strap includes two strap portions, a first strap portion operably connected to a first side of the base and a second strap portion operably connected to a second side of the base, the first strap portion including a first fastener portion and the second strap portion including a second fastener portion configured to releasably engage the first fastener portion (col. 5, lines 27-44, Figs. 6B and 7).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constantine (US2019/0208857 A1), in view of evidentiary reference “2BigFeet.”
With respect to claim 1, Constantine teaches a mat set – the mats are for walking (0003, 0005) - comprising a first mat comprising a first base having a thickness dimension within which resides a cushioning material, for supporting a bottom of a first shoe or foot of a standing user off a floor when the user is standing on the standing mat set, a second mat comprising a second base having a thickness dimension within which resides a cushioning material for supporting a bottom of a second shoe or foot of a standing user off a floor when the user is standing on the standing mat set - since the mat set of Constantine supports shoes, it follows that it also supports feet wearing the shoes, furthermore, since Constantine teaches all of the elements of the mat set as discussed above and below, it follows that it is capable to perform as intended, that is it 
Regarding the recitation “a first base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” and “a second base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” the evidentiary reference “2BigFeet” discloses Men’s shoe sizes 18-24, wherein shoe size 18 corresponds to the foot length of 13 5/16 inches and the foot width of 6 1/8 inches for XX-wide (Inch to Size Chart). Sizes 19-24 have correspondingly larger lengths and widths in inches (Inch to Size Chart).  The lengths and widths dimensions 
Regarding the recitation “a bottom portion of the first strap disposed at its peak at least 3.25 inches vertically above a top portion of the first base” and “a bottom portion of the second strap disposed at its peak at least 3.25 inches vertically above a top portion of the second base”, as the straps are secured in the front of the shoe (0027, Figs. 1 and 5), it is the Examiner’s position that the height of a shoe vamp or a shoe quarter overlaps the range of at least 3.25 inches, and so the straps of Constantine are disposed at their peaks in a range that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Regarding the recitation in the preamble “A standing desk mat set” has been interpreted as a recitation of intended use.  Since Constantine discloses that the mat set is for walking (0003, 0005), it would be expected that it can be used as “A standing desk mat set”, and thus, it is capable to perform as intended.
Regarding claim 2, Constantine teaches the mat set of claim 1, wherein the first strap includes two strap portions, a first strap portion operably connected to a first side of the first base and a second strap portion operably connected to a second side of the first base, the first strap portion including a first fastener portion and the second strap 
As to claim 3, Constantine teaches a mat comprising a base having a thickness dimension within which resides a cushioning material, for supporting a bottom of a shoe or foot of a standing user off a floor when the user is standing on the mat (abstr., 0007, 0014, Figs. 1 and 3), a strap operably connected to the base to form a bridge spanning a portion of the base (0025, Figs. 1 and 3).  The recitation with respect to the strap “for an upper portion of the shoe or foot to engage a bottom portion of the strap upon the user raising the shoe or foot above the base to raise at least a portion of the standing desk mat therewith and disengage the bottom portion of the strap upon the user lowering the shoe to lower the base to the floor therewith” relate to how the mat set is intended to be used.  Since the reference teaches all of the elements of the mat set it would be expected that the mat set according to the references is capable to perform as intended.
Regarding the recitation “a base…having a length dimension longer than 13 inches and a width dimension wider than 5.75 inches” the evidentiary reference “2BigFeet” discloses Men’s shoe sizes 18-24, wherein shoe size 18 corresponds to the foot length of 13 5/16 inches and the foot width of 6 1/8 inches for XX-wide (Inch to Size Chart).  Sizes 19-24 have correspondingly larger lengths and widths in inches (Inch to Size Chart).  The lengths and widths dimensions overlap the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dimensions of the base as 
Regarding the recitation “a bottom portion of the strap disposed at its peak 3.25 or more inches vertically above a top portion of the base”, it is the Examiner’s position that the height of a shoe vamp or a shoe quarter overlaps the range of from 3.25 or more inches, and so the straps of Constantine (0027, Figs. 1 and 5) are disposed at their peaks in a range that overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding the recitation in the preamble “A standing desk mat” has been interpreted as a recitation of intended use.  Since Constantine discloses that the mat is for walking (0003, 0005), it would be expected that it can be used as “A standing desk mat”, and thus, it is capable to perform as intended.
As to claim 4, Constantine teaches the mat of claim 3, comprising a second base having a thickness dimension within which a cushioning material resides, for supporting a bottom of a second shoe of a standing user off a floor when the user is standing on the mat (abstr., 0007, 0014, Figs. 1 and 3), and a second strap operably connected to the second base to form a second bridge spanning a portion of the second base (0025, Figs. 1 and 3).  The recitation with respect to the strap “for an upper portion of the second shoe to engage a bottom portion of the second strap upon the user raising the second shoe above the second base to raise at least a portion of the standing desk mat therewith and disengage the bottom portion of the second strap upon the user lowering the second shoe to lower the second base to the floor therewith” relate to how the mat 
Regarding claim 5, Constantine teaches the mat of claim 3, wherein the strap includes two strap portions, a first strap portion operably connected to a first side of the base and a second strap portion operably connected to a second side of the base, the first strap portion including a first fastener portion and the second strap portion including a second fastener portion configured to releasably engage the first fastener portion (0025).

Response to Arguments
Applicant’s arguments filed on Feb. 5, 2021 have been fully considered.
Upon further search and consideration an evidentiary reference “2BigFeet” has been uncovered, the reference including “Inch to Size Cart” relied on by the Examiner, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783